Citation Nr: 0903193	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-02 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to financial assistance, in the purchase of 
an automobile or other conveyance and adaptive equipment, or 
adaptive equipment only.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  

Although the veteran requested a videoconference hearing 
before the Board, he failed to attend his hearing scheduled 
for December 15, 2008.  (See Informal Hearing Presentation 
dated in December 2008, at page 2.)  A showing of good cause 
for his failure to appear for the hearing has not been 
received.  As a result, his request for a Board hearing is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected disabilities do not result in 
loss or permanent loss of use of one or both feet, loss or 
permanent loss of use of one or both hands, ankylosis of one 
or both knees or one or both hips, or permanent impairment of 
vision of both eyes.





CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. 
§§ 3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 3.808, 4.63 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A June 2004 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in June 2004 and May 2006 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the June 2004 letter advised the 
veteran what information and evidence was needed to 
substantiate his claim for financial assistance in the 
purchase of an automobile or other conveyance and adaptive 
equipment or adaptive equipment only.  This letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The May 2006 letter notified the veteran 
of the evidence and information necessary to establish an 
effective date of an award.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  However, because the Board has 
denied the veteran's claim herein, any error in Dingess 
notice as to how effective dates are assigned constitutes no 
more than harmless, non-prejudicial error, since disposition 
of the appeal does not involve assignment of an effective 
date.  

Although neither the June 2004 nor the May 2006 letter was 
sent to the veteran prior to the initial adjudication of this 
claim in accordance with Pelegrini II, the Board finds that 
any timing defect was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided to the veteran in these letters complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the issue was 
readjudicated on multiple occasions, most recently in a July 
2008 supplemental statement of the case that was provided to 
the veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 
20 Vet. App. 537 (2006).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2008).  In this regard, the 
veteran's service treatment records are associated with the 
claims folder, as well as all relevant VA and non-VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding this claim.  The Board notes that 
the veteran was not afforded a VA examination with respect to 
this issue; however, as discussed in more detail below, one 
was not necessary for the adjudication of the claim.  As will 
be discussed at length below, the medical evidence of record 
plainly and clearly demonstrates that the criteria for 
entitlement to financial assistance, in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, are not met.  The evidence is 
sufficiently clear and unequivocal on this point that there 
is no reasonable possibility that any further development 
would substantiate the claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

As an initial matter, the Board observes that the regulations 
pertaining to eligibility for automobile and adaptive 
equipment were amended, effective August 8, 2006, and that 
such amendment is applicable to benefits awarded on or after 
December 10, 2004.  See 71 Fed. Reg. 44,915-44,920 (2006) 
(presently codified at 38 C.F.R. § 3.808 (2006)).  Notably, 
the amendment makes no substantive change to the content of 
the regulation.  Id. at 44,917.  Rather, it incorporates 
language which expressly expands the applicability of 
38 C.F.R. § 3.808 to disabilities awarded under 38 U.S.C.A. 
§ 1151.  Because the veteran does not receive any benefits 
under 38 U.S.C.A. § 1151, the Board concludes that the 
veteran will not be prejudiced by the Board proceeding to a 
decision even though the RO has not provided him with a copy 
of the amended regulation.

To warrant entitlement to an automobile and adaptive 
equipment under 38 U.S.C.A. § 3901(1)(A), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of one or both feet or one or 
both hands; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  See 38 C.F.R. § 3.808 
(2008).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of one or both knees 
or one or both hips due to service-connected disability.  38 
U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 
3.808(b)(1)(iv). 

The veteran is service-connected for: defective vision of the 
right eye due to a gunshot wound, evaluated as 30 percent 
disabling; contusion of the seventh facial nerve and the 
fifth trigeminal nerve due to a gunshot wound, evaluated as 
20 disabling; a scar of the right temple, evaluated as 10 
percent disabling; a perforating gunshot wound of the right 
temple with exit below the right ear, slight muscle loss, and 
compound comminuted fracture of the right zygomatic arch, 
evaluated as 10 percent disabling; and bilateral hearing 
loss, evaluated as noncompensable (zero percent disabling).  

None of the veteran's service-connected disabilities involve 
his upper or lower extremities, including his hands and feet.  
As such, there is no competent evidence that the veteran's 
service-connected disabilities result in the loss, or 
permanent loss of use, of one or both feet or one or both 
hands.  And although the veteran's medical records 
demonstrate that his service-connected right eye disability 
has resulted in loss of use of this eye, see August 2007 VA 
Examination Report and November 2007 Addendum, the veteran is 
not service-connected for left eye disability.  (Non-service-
connected uncorrected left eye vision was evaluated in the 
November 2007 VA examination addendum as 5/25, and the 
equivalent of 20/100.  Corrected vision for the non-service-
connected left eye was reported in the August 2007 VA 
examination report as 20/60 for near vision and 5/15 for far 
vision.)  Thus, entitlement to automobile and adaptive 
equipment is not warranted for permanent vision impairment.

Finally, as the evidence of record fails to demonstrate that 
the veteran has ankylosis of one or both knees or one or both 
hips as a result of his service-connected disabilities, the 
Board finds that he is not entitled to adaptive equipment for 
an automobile.  38 U.S.C.A. § 3902(b)(2) (West 2002); 38 
C.F.R. § 3.808(b)(1)(iv) (2008).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant).  However, as the preponderance of the evidence 
is against the veteran's claim, the doctrine is not 
applicable in the instant appeal.  Id.   


ORDER

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, is denied.


REMAND

A total disability rating may be assigned where the schedular 
evaluation is less than total when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2008).

In the present appeal, the claims file indicates that the 
veteran meets the percentage criteria for TDIU.  In this 
regard, he is service-connected for defective vision of the 
right eye due to a gunshot wound, evaluated as 30 percent 
disabling, contusion of the seventh facial nerve and the 
fifth trigeminal nerve due to a gunshot wound, evaluated as 
20 disabling, a scar of the right temple, evaluated as 10 
percent disabling; a perforating gunshot wound of the right 
temple with exit below the right ear with slight muscle loss 
and compound comminuted fracture of the right zygomatic arch, 
evaluated as 10 percent disabling, and bilateral hearing 
loss, evaluated as noncompensable (zero percent disabling).  
His combined disability rating for service-connected 
disabilities resulting from in-service gunshot wounds is 60 
percent.  See 38 C.F.R. § 4.16(a) (for the purpose of one 60 
percent disability, multiple disabilities incurred in action 
will be considered as one disability)

The veteran asserts that he is entitled to a TDIU because his 
service-connected disabilities render him unemployable.  
Evidence associated with the claims file demonstrates that 
the veteran has a seventh grade level of education, and his 
predominant occupation post-service was truck driver.  See VA 
Form 21-8940 received December 26, 2006.  Thus, it appears 
that the veteran is predominantly qualified for manual labor 
employment.    

The veteran underwent a number of VA examinations throughout 
this appeal for the specific purpose of evaluating the 
severity of his service-connected disabilities.  At least one 
examination report, an August 2007 VA audiological 
examination, indicates that the veteran's bilateral hearing 
loss should have "little to no effect on physical and 
sedentary employment."  None of the remaining VA examination 
reports provide an assessment of the effect of the veteran's 
service-connected disabilities on his employability.  An 
August 2007 cranial nerve examination report notes that the 
veteran has not yet been scheduled for a TDIU examination; 
although the examiner stated that the veteran would be 
scheduled for one, there is nothing in the claims file to 
indicate that this examination was ever scheduled and/or 
completed.  

The Board observes that the veteran is receiving treatment 
for a number of co-morbidities, including the service-
connected disabilities listed above, coronary artery disease, 
hypertension, type II diabetes mellitus, congestive heart 
failure, and residual lower extremity weakness attributable 
to a cerebrovascular accident.  See VA Clinical Record dated 
September 6, 2007.  Given the significant number of 
nonservice-connected disabilities, it is not clear whether 
service-connected disability alone may render the veteran 
unemployable.  

Accordingly, the Board finds that a decision on the TDIU 
claim cannot be made without first obtaining a medical 
opinion which addresses the impact of the veteran's service-
connected disabilities on his employability.  See Moore v. 
Nicholson, 21 Vet. App. 211 (2007), citing Friscia v. Brown, 
7 Vet. App. 294, 297 (1994) (the Board had a duty, where the 
critical issue was TDIU, to request a medical opinion to 
discuss what effect the veteran's service-connected 
disability had on his ability to work); see also Beaty v. 
Brown, 6 Vet. App 532, 537 (1994).  This opinion must be 
obtained from an appropriately qualified clinician.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions); see also 38 C.F.R. § 3.159(c)(4) 
(2008) (a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the veteran for a VA TDIU 
examination to determine the nature, 
extent and severity of all his service-
connected disabilities.  

The claims file, including a copy of this 
REMAND, must be made available to the 
examiner and the examination report should 
reflect that it was reviewed in 
conjunction with the examination.  

The examiner should describe in detail the 
symptomatology associated with the 
veteran's service-connected right eye 
defective vision; contusion of the fifth 
and seventh cranial nerves; right temple 
scarring; perforating gunshot wound of the 
right temple with exit below the right ear 
with slight muscle loss and compound 
communited fracture of the right zygomatic 
arch; and bilateral hearing loss, and the 
effect such symptomatology has on the 
veteran's industrial adaptability.

Any specialty examinations, such as an 
audiological or eye/vision examination, 
should be completed prior to the examiner 
rendering any opinion.  

The examiner is directed to evaluate each 
service-connected disability for the 
specific purpose of assessing its relative 
degree of industrial impairment, in light 
of the veteran's medical and vocational 
history.  The examiner should expressly 
describe what types of employment 
activities are limited because of the 
veteran's service-connected disorders and 
what types of employment, if any, is 
feasible given the veteran's functional 
impairment due to service-connected 
disability.  

Finally, the examiner should render an 
opinion as to whether the veteran's 
service-connected disabilities as a whole, 
and only his service-connected 
disabilities, considered apart from his 
advancing age and non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience and 
medical expertise.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


